DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claims are generic to the following disclosed patentably distinct species: 
I.	Species I, drawn to a system shown in Figs. 5A-F comprising an eyelet having a shape with at least one indent or outdent.
II.	Species II, drawn to a system shown in Figs. 7-8 and 14A-F comprising a strut with a C-shaped or U-shaped marker attached at a recess.
III.	Species III, drawn to a system shown in Figs. 11A-B comprising staggered or offset eyelets.
IV.	Species IV, drawn to a system shown in Fig. 12C comprising an eyelet having smooth tapered side walls extending completely through the eyelet and the marker having an overhang at the innermost diameter surface.
V.	Species V, drawn to a system shown in Fig. 12D comprising an eyelet having tapered side walls comprising multiple stepped layers and the marker having an overhang at the innermost diameter surface.
VI.	Species VI, drawn to a system shown in Fig. 12E comprising an eyelet having a chamfer cut on the outermost top edge of the side walls, a partially cylindrical side wall, and the marker having an overhang at the innermost diameter surface.
VII.	Species VII, drawn to a system shown in Fig. 12F comprising an eyelet having a chamfer cut at both the outermost top edge and the innermost bottom edge of the side walls.
VIII.	Species VII, drawn to a system shown in Fig. 13A comprising an eyelet having a S-shape.

X.	Species X, drawn to a system shown in Fig. 13C comprising a plurality of eyelets arranged linearly and not overlapping with one another.
The species are independent or distinct because each species comprising mutually exclusive features as described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Cheryl Cohen on June 16, 2021, a provisional election was made without traverse to prosecute the invention of Species I, claims 1-4 and 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7 and 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities: “and” should be added at the end of line 4 after the semi-colon (“;”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US 6022374).
	Regarding claims 1-4 and 8, Imran discloses an expandable mechanical device for use during a vascular procedure (abstract), the device comprising:
	(claim 1) a strut (29) having an eyelet defined therein (28), the eyelet having a geometric shape that includes at least one indent or outdent (see Fig. 4, the outdents of the eyelet defined from the central opening of the eyelet by the projections 31); and
	a marker rivet secured within the eyelet of the strut (37);
	(claim 2) wherein the geometric shape of the eyelet includes more than one indent or outdent (see Fig. 4);
	(claim 3) wherein the geometric shape of the eyelet comprises indents or outdents that are mirror symmetrical images of one another along a longitudinal axis and/or a lateral axis (see Fig. 4);
	(claim 4) wherein the geometric shape of the eyelet is one of a butterfly bandage shape, a rocket shape, or a bow tie shape (see Fig. 4, the outdents forming a butterfly or bow tie shape).
	Regarding claim 8, Imran discloses an expandable mechanical device for use during a vascular medical procedure (abstract), the device comprising:
	a strut (29) having an eyelet define therein (28), the eyelet having tapered side walls (the walls taper to the projections 31); and
	a marker rivet secured within the eyelet of the strut (37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771